Citation Nr: 1454521	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paroxysmal tachycardia (PAT), claimed as a heart disorder, to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to November 1991, including service in Saudi Arabia from October 1990 to April 1991 and with additional Reserve service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a video conference at the RO before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the electronic claims file.

The Board remanded the Veteran's claims in September 2011, April 2013, and February 2014.  The claims again are before the Board.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because in November 2014 the Veteran's representative submitted a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Veteran's Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In September 2014, the Veteran, through his Congressional representative, submitted VA treatment records linking a diagnosis of PTSD to his military service.  In a November 2014 statement, his representative argued that such a submission raised a claim for entitlement to service connection for an acquired psychiatric disorder.  The Board observes that such a claim was denied by the Board in a February 2014 decision; however, the recent submission raises the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As this issue has not been addressed by the RO/AMC, the issue is REFERRED to the AOJ.  As will be discussed in greater detail below, the current claims before the Board are inextricably intertwined with the above psychiatric disorder claim.


REMAND

As noted above, the Veteran contends that his current PAT and hypertension were caused or aggravated by an acquired psychiatric disorder.  In this case, a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), was denied by the Board in February 2014.  

In September 2014, the Veteran through his Congressional representative submitted a February 2014 treatment record from a VA psychiatrist.  The record stated, in pertinent part, "It is my opinion due to [the Veteran's] treatment regimen and counseling that his PTSD symptoms are related to and incurred during his military experience while on active duty.  [The Veteran's] diagnosis of PTSD is more likely than not a result of his experiences while on active duty serving in Desert Shield and Storm."  

In a November 2014 statement, the Veteran's representative argued that the heart and hypertension claims should be remanded because new evidence raised a claim for entitlement to service connection for PTSD and that the disabilities were secondary to that claim.  The Board agrees that a remand is required.

In light of the Veteran's contentions that his heart and hypertension problems were caused or aggravated by his claimed psychiatric disorder, which has again been raised by the above statements, the heart and hypertension claims are inextricably intertwined with the psychiatric disorder claim and must be remanded pending adjudication of the psychiatric disorder claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.  The issues of entitlement to service connection for PAT and hypertension should not be readjudicated until there is either a final decision on the psychiatric disorder claim, due to a complete grant of benefits or the failure to submit a timely notice of disagreement, or after an appeal has been perfected as to the new and material issue.  At that time, the AOJ should consider any impact of the psychiatric disorder adjudication on the claims of service connection for PAT and hypertension.  The Veteran and his representative should be provided a copy of the SSOC and afforded an opportunity to respond before the issues are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



